Citation Nr: 9919377	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-08 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

The propriety of the initial noncompensable rating assigned 
for the veteran's service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March to December 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Roanoke, 
Virginia, which granted service connection for bilateral 
hearing loss and assigned a noncompensable evaluation, 
effective April 24, 1997.  The veteran timely appealed this 
determination to the Board.

Because the veteran has disagreed with the initial rating 
assigned for his right hand disability, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial evaluations.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In his May 1998 Substantive Appeal, the veteran requested 
that he be afforded a hearing before a Member of the Board.  
However, in a signed statement, dated in May 1999, the 
veteran indicated that he did not want such a hearing.  The 
veteran's hearing request is thus deemed withdrawn.  See 38 
C.F.R. § 20.704(e) (1998).  Accordingly, the Board will 
proceed with the consideration of the issues on appeal on the 
basis of the current record.

In his May 1998 Substantive Appeal, the veteran also asserted 
that he had a psychiatric disability that was secondary to 
his service-connected bilateral hearing loss.  This issue is 
not currently before the Board and it is referred to the RO 
for appropriate action.


REMAND

The veteran has been afforded VA audiological evaluation to 
assess his hearing acuity in May 1997 and October 1998.  In 
addition, his hearing was apparently evaluated on an 
outpatient basis in July 1998.  In addition, in September 
1998, he was issued hearing aids.  A review of the 
audiological findings reveals that the veteran's hearing has 
worsened during the course of this appeal.  In addition, the 
Board observes that, on May 11, 1999, VA announced amendments 
to VA's Schedule for Rating Disabilities (Rating Schedule) 
the criteria for evaluating diseases of the ear and other 
sense organs, to include disability from hearing loss.  64 
Fed. Reg. 25202-25210 (1999) (to be codified at 38 C.F.R. 
§§ 4.85-4.87).  The amended criteria became effective on June 
10, 1999.  Under the new criteria, when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-25210 (to be codified at 38 C.F.R. § 4.86).  
Because the record reflects that at several frequencies the 
veteran's pure tone thresholds were at 55 decibels or more, 
this change might have an impact on the evaluation of the 
veteran's hearing loss.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO has not, to date, considered the veteran's 
claim under both the former and revised applicable schedular 
criteria.  Such action is necessary, in the first instance, 
to avoid any prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  Furthermore, if the claim is 
again denied, the RO must provide notice to the veteran of 
the revised applicable schedular criteria, and afford him an 
opportunity to respond with argument/evidence.

In light of the apparent worsening of the veteran's hearing 
acuity and the recent regulatory changes that may potentially 
impact this appeal, the Board concludes that a new 
examination would be helpful to the disposition of this case.  
See Goss v. Brown, 9 Vet. App. 109, 114 (1996).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment pertaining to the 
veteran, dated since July 1998, from the 
Salem, Virginia VA Medical Center, as 
well as from any other facility or source 
identified by the veteran.  However, if 
any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should schedule the veteran 
for a VA audiometric evaluation to 
determine the current severity of his 
bilateral hearing loss.  It is imperative 
that the examiner reviews the evidence in 
the claims folder, including a complete 
copy of this REMAND.  The report of the 
examination should reflect consideration 
of the veteran's pertinent medical 
history and complaints.  All pertinent 
clinical findings and tests should be 
performed, to include speech 
discrimination results, if appropriate.  
The examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

3.  The RO should review the report of 
the evaluation to ensure that it is in 
compliance with this REMAND.  If 
deficient in any manner, appropriate 
corrective action should be undertaken.

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claim 
regarding the propriety of the initial 
evaluation assigned for his bilateral 
hearing loss in light of all pertinent 
evidence of record, and all applicable 
laws, regulations, and case law.  Such 
readjudication should include specific 
consideration of the criteria in effect 
prior to June 10, 1999, as well as the 
new criteria for rating diseases of the 
ear and other sense organs that became 
effective on that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO also should consider 
whether staged ratings are appropriate in 
light of the recent decision of decision 
in Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999).  The RO must provide 
adequate reasons and bases for its 
determinations and address all issues and 
concerns that were noted in the REMAND.

5.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, No. 98-
2267 (U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. 
App. 104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


